Name: 2012/494/EU: Decision of the Representatives of the Governments of the Member States, meeting within the Council of 23Ã March 2012 authorising the opening of negotiations for an international agreement on the creation of the EU-LAC Foundation as an international organisation
 Type: Decision_ENTSCHEID
 Subject Matter: America;  international affairs;  legal form of organisations;  European construction
 Date Published: 2012-09-06

 6.9.2012 EN Official Journal of the European Union L 240/2 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 23 March 2012 authorising the opening of negotiations for an international agreement on the creation of the EU-LAC Foundation as an international organisation (2012/494/EU) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL, Having regard to the recommendation from the European Commission, Whereas: (1) Negotiations should be opened with a view to concluding an international agreement on the creation of an EU-LAC Foundation as an international organisation between the European Union and its Member States and the Latin American and Caribbean countries (hereinafter the Agreement). (2) By means of a Council Decision, the Commission should be authorised to negotiate the provisions of the Agreement that fall within the competence of the European Union. (3) The Commission should also be authorised to negotiate, on behalf of the Member States, the provisions of the Agreement that fall within the competence of the Member States, HAVE ADOPTED THIS DECISION: Article 1 The Commission is hereby authorised to open negotiations for an international agreement on the creation of the EU-LAC Foundation as an international organisation between the European Union and its Member States and the Latin American and Caribbean countries (hereinafter the Agreement). Article 2 1. The Commission is hereby authorised to negotiate, on behalf of the Member States of the European Union, the provisions of the Agreement that fall within the competence of the Member States. 2. A representative of the Member State holding the rotating Presidency of the Council may attend the negotiations alongside the Commission. Article 3 The negotiations shall be conducted on the basis of the negotiating directives set out in the addendum to Council Decision 2012/493/EU of 23 March 2012 authorising the opening of negotiations for an international agreement on the creation of the EU-LAC Foundation as an international organisation (1). Article 4 The negotiations shall be conducted in consultation with the Latin America Working Group (COLAT/AMLAT), which shall be consulted fully and in advance of each set of negotiations on proposed negotiating lines and shall be reported to on the progress of negotiations after each meeting. Article 5 This Decision is addressed to the Commission. Done at Brussels, 23 March 2012. For the Representatives of the Governments of the Member States meeting within the Council The President C. ASHTON (1) See page 1 of this Official Journal.